Title: From John Adams to James Lloyd, 9 March 1815
From: Adams, John
To: Lloyd, James


				No. 8
					Dear Sir
					Quincy March 9th 1815
				
				With Mr Pickerings Letter and the Extract from Mr Kings, I received a huge Packett, of other Letters and Documents, of which, I will endeavour to give you some Account.1. A Letter from General Miranda, in French, dated London 24th. March 1798 addressed to me“Mr President.“It is in the name of the Spanish American Colonies, that I have the honour to send to your Excellency, the Propositions annexed. They have also been presented to the Ministers of his Britannic Majesty, who have received them very favourably, expressing at the same time, much satisfaction, to have to cooperate, in such an Affair with The United States of America. And it appears to me, that the delay that I experience, truely afflicting in so critical a moment, results, precisely, from the expectation, in which The English Government appears to be suspended, of seeing North America, decided to break definitively with France; by the desire which it has to make a common cause, and cooperate together, for the absolute Independence, of the whole continent of the New World“As the attachment Spirit of Justice, Generosity and Attachment of my Copatriots, towards the United States, is found better expressed in the Document, which serves me, as a Power, as well as an Instruction, I have determined to send with this a compleat Copy of it, persuaded that this frank and friendly proceedure, will serve more efficaciously to accellerate the decision; depending however, on the indispensable Reserve, in every Thing that does not directly regard the United States. If any of the Articles contained in this Instruction, or any other thing relative to it, requires explaination, D. Pedro Joseph Caro, one of my Co-patriots, a Commissioner also of the Spanish American Colonies, and charged to deliver you this, may satisfy amply and competently for the whole.“His Mission, after having received the Orders of Your Excellency is to repair without delay, to the Spanish American Continent, to the end, to instruct our Constituents and Co-Patriots, in the actual State of the negotiations confided to Us, as well as in the political situation of Europe. I pray to accommodate him with every Thing he may want, for this important Object, and to transport himself, without delay to the Province of Santafee de Bogota.“I do not dissemble, Mr President, my Inquietude, concerning the approaching Entry of French Troops into Spain; for fear that a convulsive Commotion in the Mother Country might produce analogous shocks in the Colonies; and that the abominable system of France might be introduced among Us, for Want of having taken prompt and efficatious measures to prevent it. May the Gods avert it. In fine, I hope that the little assistance, which We want, which may be reduced to Six or Eight Ships of the Line, and four or five thousand Troops, We shall easily find as well in England as in America. My Wish would be that the Navy should be English, and the Land-Forces American, God grant that The United States, may do for their Co-Patriots of the South in 1798 what The King of France did for them in 1778.“I constantly felicitate myself, in seeing, at the head of the Executive Power in America, a distinguished Person, Who by his Courage, rendered his Country independent, and who, by his Wisdom, afterwards gave her, a well ballanced Government, and thus preserved her Liberty. We shall undoubtedly profit by Your Learned Lessons; and I rejoice to inform you, beforehand, that the Form of Government, projected is mixed; by an hereditary Chief in the Executive Power, Under the Title of Y’nka; and which I love still more taken from the same Family: a Senate composed of noble Families, but not hereditary; and an House of Commons, elected, from all the other Citizens who should possess a competent Property. Such is the sketch of the Form of Government which appears to unite the Majority of suffrages in the Spanish American Continent, and which no doubt will obviate the fatal consequences of the French Republican System, which Montesquieu calls extream Liberty.“In transmitting the Propositions directly to you, I have believed, that I have regarded all that Reserve which is requisite in an affair as extraordinary as it is important. I have the honour, moreover, to send with this, a State of the Population, Productions, Exportations and Consumptions of Spanish America; which being made upon documents the most exact, as well as the most recent, have appeared to me to merit your attention.“With sentiments of the highest consideration and the most perfect Esteem, I have the honour to be, Mr President, of your Excellency, the most humble and most obedient ServantFrancisco de MirandaLondon 24 March 1798.To H E. John Adams President of The United States of America.”I enclose the original Letter, which I pray you to return. My Translation will appear bald because it is extreamly litteral, to avoid any misrepresentation of the sense. In my next you may expect more documents / from
				
					John Adams
				
				
			